Citation Nr: 0417593	
Decision Date: 06/30/04    Archive Date: 07/13/04

DOCKET NO.  03-13 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
right nephrectomy.


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Jeffrey Pisaro, Counsel






INTRODUCTION

The veteran had active service from November 1953 to October 
1957.

By decision of the Board of Veterans' Appeals (Board) in June 
1965, the veteran's claim of service connection for a right 
nephrectomy was denied.  This appeal arises from rating 
decisions of the St. Petersburg, Florida Regional Office 
(RO).  


FINDINGS OF FACT

1.  The veteran's claim of service connection for a right 
nephrectomy was denied by decision of the Board in June 1965.  

2.  The additional evidence submitted in connection with the 
claim to reopen is not sufficient to establish a reasonable 
possibility that the new evidence, when viewed in context of 
all of the evidence, would result in a different outcome.


CONCLUSIONS OF LAW

1.  The June 1965 Board decision denying service connection 
for a right nephrectomy is final.  38 U.S.C.A. § 7104 (West 
2002); 38 C.F.R. § 20.1100 (2003).

2.  Evidence received since the June 1965 Board decision is 
not new and material and, thus the claim of entitlement to 
service connection for a right nephrectomy is not reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On the October and November 1953 enlistment examinations, the 
genitourinary system was clinically evaluated as normal.  

In June 1954, the veteran complained of low back pain.  He 
reported a 3 year history of episodic low back pain.  In July 
1954, he complained of low back pain.  No disability was 
found on examination.  The veteran was seen for complaints of 
low back pain again in July and in August 1954.  On 
examination in September 1954, no abnormality of the 
genitourinary system was found.  

In April 1955, the veteran complained of low back pain.  An 
urinalysis was negative.  

On the October 1957 separation physical examination, the 
genitourinary system was clinically evaluated as normal.  An 
urinalysis was within normal limits.  

The veteran filed an original claim of service connection in 
November 1964.  He maintained that he had been examined by 
several physicians during service for low back pain.  The 
physicians determined that there was nothing wrong with his 
back, but the back pain continued until a right nephrectomy 
was performed.   

A November 1964 statement from Myron Nourse, M.D., indicates 
that the veteran had been seen for right flank pain.  The 
diagnosis was a functionless right hydronephrosis.  A right 
nephrectomy was performed in January 1962.  The post 
operative course was uneventful.

A December 1964 statement from G. H. Wilson, M.D., indicates 
that the veteran had been seen in December 1961 for severe 
back and side pain.  The diagnosis was an infected kidney.  
The veteran was referred to Dr. Nourse.

The veteran contended that physicians during service were 
unable to find the real cause of his back pain.  It was not 
until four years after service that the real cause of back 
pain was found in the form of the right kidney.  

By decision of the Board in June 1965, it was determined that 
a kidney disability was not present in service, that a right 
kidney disability was first manifest several years after 
service and that there was no connection between the post 
service right kidney disability and back complaints in 
service.  Thus, the veteran's claim of service connection for 
a right nephrectomy was denied.  That determination is final 
and is not subject to revision on the same factual basis.  38 
U.S.C.A. § 7104(b).  In order to reopen this claim, the 
veteran must present or secure new and material evidence with 
respect to the claim which has been disallowed.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a). 

Section 5108 of title 38 of the United States Code provides 
that, "[i]f new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim."  What constitutes new and 
material evidence to reopen a previously and finally denied 
claim is defined in 38 C.F.R. § 3.156(a).  

The Board notes that 38 C.F.R. § 3.156(a), which defines "new 
and material" evidence, was amended in August 2001.  The 
amendment is applicable to claims filed on or after August 
29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  The 
amendment is applicable in this case as the veteran filed his 
claim to reopen in August 2002.

The amended version of 38 C.F.R. § 3.156(a) provides as 
follows:

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2003).

In determining whether evidence is new and material, the 
credibility of the evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Current law provides for a two-step analysis when a claimant 
seeks to reopen a final decision based on new and material 
evidence.  First, it must be determined whether new and 
material evidence has been presented under 38 C.F.R. § 
3.156(a); and second, if new and material evidence has been 
presented, the merits of the claim must be evaluated after 
ensuring the duty to assist has been fulfilled.  See Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998). 

Evidence added to the record since the June 1965 Board 
decision includes the following.  

In August 1975, the veteran indicated that he had complained 
of a back ache in service.  After he was released from 
service, a civilian doctor found a bad kidney that was 
removed.

A May 1977 statement from Dr. Nourse indicates that he had 
initially seen the veteran in December 1961.  The veteran 
complained of occasional back and right flank pain.  The 
veteran reported a history of similar back and flank pain.  
An urinalysis showed a urinary infection.  Diagnostic testing 
showed a functionless right hydronephrosis.  It was felt that 
this was due to a congenital abnormality.  In other words, 
this disability started at birth and progressed to the time 
that it was no longer a functioning kidney.  In January 1962, 
a right nephrectomy was performed.  The congenital etiology 
of the non-functioning kidney was confirmed.  Dr. Nourse 
opined that the veteran had had trouble with the right kidney 
since birth.  

In August 2002, the veteran requested that his claim of 
service connection for a right nephrectomy be reopened.  He 
indicated that he had complained of low back pain during 
service.  The back was checked out, but the military 
physicians never checked for kidney disability.  He maintains 
that the inservice back pain stemmed from kidney disability 
and that physicians should have discovered a kidney 
disability during service.

In May 2003, the veteran stated that he had no further 
evidence to submit in support of his claim to reopen.

The veteran testified before the undersigned member of the 
Board in December 2003 that he complained of low back pain on 
several occasions in service; no disability was found on 
examination and nothing was done during service; that he did 
not learn that he had a kidney disability until after service 
when the kidney was removed; that he did not know if the 
physicians in the service could have done anything about the 
kidney if it had been discovered; that he did not have a back 
disability in service; that he believed he had kidney stones 
during service; and that a current back disability stemmed 
from a car accident in 1992.  

The Board has reviewed the evidence added to the record since 
the June 1965 denial and has determined that the additional 
evidence is not both new and material.  It was determined at 
the time of the June 1965 Board decision that a right kidney 
disability was first manifest several years after service and 
that there was no connection between the post service right 
nephrectomy and the veteran's back complaints in service.  

The additional evidence submitted, in the form of Dr. 
Nourse's May 1977 statement, is new evidence as it contains a 
medical opinion that the veteran had a congenital right 
kidney disability.  This statement constitutes competent 
medical evidence that the veteran's functionless right kidney 
(diagnosed in 1961) was the result of a congenital 
abnormality that had progressed during the veteran's life 
until the kidney was rendered functionless in 1961.  

On the other hand, Dr. Nourse's medical statement does not 
relate to an unestablished fact necessary to substantiate the 
veteran's claim; that is, the May 1977 statement does not 
establish either that a preexisting right kidney disability 
was aggravated during military service or that a right kidney 
disability was otherwise initially manifest in service.  Dr. 
Nourse, offered no opinion as to whether there was a link 
between the veteran's inservice back pain and a right kidney 
disability either during service or in 1961.  Thus, the May 
1977 medical statement does not constitute new and material 
evidence.

The veteran's written statements and testimony provided in 
support of his claim merely replicate his contentions at the 
time of the June 1965 Board decision.  Now, as then, he 
maintained that he suffered from back pain during service, 
that the military physicians failed to properly identify a 
kidney disability and that back pain continued until 1962 
when the right nephrectomy was performed.  The veteran's 
testimony and written statements, therefore, are merely 
cumulative and redundant of his personal statements that were 
of record in June 1965.  

In addition, the veteran's written statements and testimony 
do not constitute competent medical evidence to establish the 
inservice onset of a right nephrectomy or the aggravation of 
preexisting right hydronephrosis during service.  A lay 
person such as the appellant may not offer evidence that 
requires medical knowledge.  See Nici v. Brown, 9 Vet. App. 
494 (1996); Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
Spalding v. Brown, 10 Vet. App. 6 (1997).  Accordingly, the 
additional evidence is not new and material as it does not 
raise a reasonable possibility of substantiating the 
veteran's claim of service connection for a right 
nephrectomy.  Accordingly, as new and material evidence has 
not been submitted, the claim of service connection for a 
right nephrectomy remains denied.  


VCAA

A change in the law, on November 9, 2000, redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify the claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits.  See Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100 et. seq. (West 2002).  
Implementing regulations for VCAA have been published.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Except for 
amendments not applicable, the provisions of the regulations 
merely implement the VCAA and do not provide any rights other 
than those provided by the VCAA.  

The Board has conducted a complete and thorough review of the 
appellant's claims folder.  The Board finds that the RO 
notified the appellant of the evidence necessary to support 
his claim of service connection for a right nephrectomy.  The 
appellant has not indicated the existence of any pertinent 
evidence that has not already been requested, obtained, or 
attempted to be obtained.  The RO made all reasonable efforts 
to obtain relevant records adequately identified by the 
appellant.  All evidence identified by the appellant relative 
to this claim has been obtained and associated with the 
claims folder.  

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c).  In this 
case, the RO sent the appellant letters dated in October 2002 
and September 2003 as well as a statement of the case issued 
in April 2003 which notified the appellant of the type of 
evidence necessary to substantiate his claim.  The documents 
also informed him that VA would assist in obtaining 
identified records, but that it was the appellant's duty to 
give enough information to obtain the additional records and 
to make sure the records were received by VA.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002) (holding that both the 
statute, 38 U.S.C.A. § 5103(a), and the regulation, 38 C.F.R. 
§ 3.159, clearly require the Secretary to notify a claimant 
which evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by the Secretary).  
The above documents also informed the appellant about the 
information and evidence he is expected to provide. 

In this case, the RO effectively developed the evidence 
underpinning this claim by obtaining all available evidence.  
The appellant also provided testimony at a December 2003 
Travel Board hearing.  Furthermore, in May 2003, the 
appellant indicated that he there was no additional evidence 
outstanding that was relevant to his claim.  Therefore, the 
Board finds that further development is not necessary because 
there exists sufficient medical evidence to decide this 
claim.

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003), the United States Court of 
Appeals for the Federal Circuit invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Court made a 
conclusion similar to the one reached in Disabled Am. 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The Court found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCCA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  However, under the Veterans Benefits 
Act of 2003, it is now permissible for VA to adjudicate a 
claim before the expiration of the statutory one-year period 
within which a claimant has to respond after receiving a VCAA 
notice.  This provision is retroactive to the date of the 
VCAA, November 9, 2000.  See Veterans Benefits Act of 2003, 
Pub.L. 108-183, § 701, 117 Stat. 2651 (Dec. 16, 2003) (to be 
codified at 38 U.S.C. § 5103(b)).

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  Any defect with respect 
to VCAA notice requirements in this case amount to harmless 
error for the reasons specified below.  
In the present case, the day before the rating decision on 
appeal was sent in October 2002, the RO telephoned the 
veteran and provided notice to him under the VCAA regarding 
what information and evidence was needed to substantiate the 
claim, as well as what information and evidence must be 
submitted by the claimant and what information and evidence 
will be obtained by VA.  The veteran stated that there was 
nothing else to submit and he requested that a decision be 
made on his claim.  The rating action that is the basis for 
this appeal was promulgated the next day (in October 2002) 
together with a letter providing written notice to the 
veteran of the information required by 38 U.S.C.A. § 5103(a).

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, it would 
not be 


prejudicial error to the claimant to adjudicate his appeal as 
all due process concerns have been satisfied.   


ORDER

As new and material evidence has not been submitted to reopen 
a claim of entitlement to service connection for a right 
nephrectomy, the veteran's claim is denied.


	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



